      Case 3:20-cv-04060-RV-HTC Document 16 Filed 08/03/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION

JONATHAN L. OLSON,

                     Plaintiff,
      v.                                  Case No. 3:20cv4060/RV/HTC

SKANSKA USA CIVIL SOUTHEAST,
INC., and MTT EQUIPMENT
SERVICE, LLP,

                     Defendant.
                                     /

                              ORDER OF DISMISSAL

      The Court having been advised that this matter has been
compromised and settled between the parties (doc. 15), it is ORDERED:
      (1) This cause is hereby DISMISSED, with prejudice and without
taxation of costs.
      (2) In the event settlement is not consummated for any reason, the
Court reserves the power, upon motion filed by any party within 60 days
after date, to amend, alter or vacate and set aside this order of dismissal.
      DONE AND ORDERED this 3rd day of August, 2020.

                                    /s/ Roger Vinson
                                    ROGER VINSON
                                    Senior United States District Judge
